Exhibit 10.8

 

Execution Version

FIRST AMENDMENT TO
LIMITED LIABILITY COMPANY AGREEMENT OF

VIVINT SOLAR REBECCA PROJECT COMPANY, LLC

This FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF VIVINT SOLAR
REBECCA PROJECT COMPANY, LLC (this “First Amendment”) is dated as of April 15,
2015 by and between Vivint Solar Rebecca Manager, LLC, a Delaware limited
liability company (“Sponsor Sub”), and Blackstone Holdings I, L.P., a Delaware
limited partnership (“Investor”).

RECITALS

WHEREAS, Sponsor Sub and Investor are each a party to that certain Limited
Liability Company Agreement of Vivint Solar Rebecca Project Company, LLC dated
as of February 13, 2014 (the “Agreement”).  Initially capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Agreement.

WHEREAS, the Members desire to amend the Agreement as set forth herein to modify
certain provisions within the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, of mutual promises of the
parties hereto and of other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereby agree as
follows:

 

1.

The following defined terms in Section 1.1 of the Agreement are hereby deleted
in their entirety and the following new definitions are inserted in their stead,
to read as follows:

“Adjusted Capital Account” means, with respect to any Member, the Capital
Account of such Member (a) increased by any amounts which such Member is
obligated to restore pursuant to Section 10.5 of this Agreement or is deemed
obligated to restore, calculated as described in the next to last sentence of
Treasury Regulations Section 1.704-2(g)(1) and the next to last sentence of
Treasury Regulations Section 1.704-2(i)(5) and (b) decreased by such Member’s
share of the items described in Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6).

“Distribution Date” means the date which is ten (10) days after the last
Business Day of any calendar quarter (or if such day is not a Business Day, the
next Business Day).

“Investor Indemnified Costs” means, with respect to any Investor Indemnified
Party, subject to ARTICLE IX, any and all damages, losses, claims, liabilities,
demands, charges, suits, penalties, costs and reasonable expenses (including (i)
court costs and reasonable

1

--------------------------------------------------------------------------------

Execution Version

attorneys’ fees and expenses of one law firm for all Investor Indemnified
Parties plus one law firm of local counsel where any relevant Project is located
and (ii) any recapture or disallowance of, or inability to claim, the Tax
Credits assumed in the Base Case Model) incurred by such Investor Indemnified
Parties resulting from or relating to (a) any breach or default by the Class B
Member of any representation, warranty, covenant, indemnity or agreement under
this Agreement or any other Transaction Document, (b) any claim for fraud, gross
negligence or willful misconduct on the part of the Class B Member relating to
this Agreement or any other Transaction Document or (c) any Tax detriment as a
result of or in connection with any Class A Member’s deficit Capital Account
balance or restoration obligation at the time of the exercise of the Purchase
Option (or as a result of or in connection with the transfer, assumption,
reduction or elimination of such deficit Capital Account balance or restoration
obligation in connection with the exercise of the Purchase Option).

“Prohibited Transferee” means any Person which is, or whose Affiliate is:
(i) adverse in any pending or threatened action involving any Member (or
Affiliate thereof) or the Company (unless the Members, excluding the transferor,
have consented to such transferee), provided, that this clause (i) shall not
apply with respect to any Permitted Transfer; (ii) a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control; or (iii) during the Recapture Period, a Tax
Exempt Entity.

2.

Section 3.7 is hereby deleted in its entirety and the following inserted in its
stead, to read as follows:

Section 3.7.No Liability for Deficits.

Except to the extent expressly provided in Section 10.5 hereof, and as otherwise
provided by law with respect to third-party creditors of the Company, none of
the Members will be liable to the Company for any deficit in its Capital
Account, nor will such deficits be deemed assets of the Company.

3.

Section 4.1(d) is hereby deleted in its entirety and the following inserted in
its stead, to read as follows:

(d)The Members will have no obligation to make any Capital Contributions other
than as described in this Section 4.1 and Section 10.5.  All Capital
Contributions required to be made under Section 4.1(a) and Section 4.1(b) will
be made no later than when the Company is required to make payments under the
Master EPC

2

--------------------------------------------------------------------------------

Execution Version

Agreement.

4.

Section 5.1(b)(ii) is hereby deleted in its entirety and the following inserted
in its stead, to read as follows:

(ii)second, of the remaining Net Income, Net Loss, and items of income, gain,
loss, deduction and credit, 5% to the Class A Members and 95% to the Class B
Members; provided, however, that if there is a deficit Capital Account balance
of any Class A Member following the Flip Date, items of income and gain shall be
allocated to such Class A Member in the largest amount possible (but not more
than 99% of any such item) and items of loss and deductions (but not more than
95% of any such item) shall be allocated to the Class B Members to the extent
necessary in order to eliminate such deficit balance as quickly as possible.
Losses or deductions that a Member cannot be allocated by reason of this Section
5.1(b)(ii) will be allocated to the other Members.

5.

Section 5.3(e) is hereby renumbered to be Section 5.3(f) and a new Section
5.3(e) is hereby added, as follows:

(e)Upon a sale, transfer or other disposition of an Asset that constitutes
“capital gain property” within the meaning of Treasury Regulations Section
1.755-1(a)(1), then any item of gain resulting from such sale, transfer or other
disposition shall be allocated 100% to the Member who received the proceeds of
such sale, transfer or other disposition. For the avoidance of doubt, gain for
purposes of this Section 5.3(e) shall not include any gain for which Code
Sections 1245(a)(1) or 1250(a) would apply.

6.

Section 7.1(a)(ii) is hereby deleted in its entirety and the following inserted
in its stead, to read as follows:

(ii)on each Distribution Date, a written report calculating the distributions
for such Distribution Date;

7.

Section 7.5(b)(v) is hereby deleted in its entirety and the following inserted
in its stead, to read as follows:

(v)for taxable years beginning on or after January 1, 2015, to elect out of any
“bonus depreciation” otherwise available under Section 168(k) of the Code;
provided, that if 50% bonus depreciation is extended, the Members will negotiate
in good faith regarding whether to not elect out of such 50% bonus depreciation;
and

8.

Section 9.2(e) is hereby deleted in its entirety and the following inserted in
its stead, to read as follows:

3

--------------------------------------------------------------------------------

Execution Version

(e)In the case of a Transfer during the Recapture Period, the Transfer will not
cause (i) the Company to terminate under Section 708(b)(1)(B) of the Code,
unless the transferor, the transferee or another Person reasonably acceptable to
the other Members has indemnified such other Members against any adverse tax
effects in a manner acceptable to the other Members (including with respect to
the creditworthiness of the indemnifying Person); (ii) the restrictions on use
of Company losses in Section 470 of the Code to apply to the Company or the
Members; (iii) the assets of the Company to turn wholly or partly into
“tax-exempt use property” within the meaning of Section 168(h) of the Code; or
(iv) the assets of the Company to become subject wholly or partly to the
alternative depreciation system in Section 168(g) of the Code;

9.

Section 9.3 is hereby deleted in its entirety and the following inserted in its
stead, to read as follows:

Section 9.3.Certain Permitted Transfers.

Except as otherwise provided in this Section 9.3, notwithstanding Section 9.2,
the following Transfers (the “Permitted Transfers”) may be made at any time and
from time to time, without restriction and without notice to, approval of,
filing with, consent by, or other action of or by, any Member or other Person:

(a)The grant of any security interest in any Membership Interest pursuant to any
pledge or security agreement any Member may enter into with lenders none of
which is an Affiliate of such Member; provided, however, that the requirements
in Section 9.2(d), Section 9.2(e), Section 9.2(f), Section 9.2(h) and Section
9.2(i) shall be satisfied in respect of any such grant of a security interest;

(b)Any Transfer in connection with any foreclosure or other exercise of remedies
in respect of any Membership Interest subject to a security interest referred to
in Section 9.3(a); provided, however, that the requirements in Sections 9.2(b)
through 9.2(f), Section 9.2(h) and Section 9.2(i) shall be satisfied in respect
of any such Transfer (a “Permitted Foreclosure”);

(c)Any Transfer to a non-Member Affiliate in accordance with Section 9.4;
provided, however, that the requirements in Sections 9.2(b) through 9.2(f),
Section 9.2(h) and Section 9.2(i) shall be satisfied in respect of any such
Transfer;

(d)A sale of Class A Membership Interests pursuant to

4

--------------------------------------------------------------------------------

Execution Version

Section 9.4 of this Agreement;

(e)Any Transfer of a Class A Membership Interest by Investor after the Recapture
Period; provided, that the requirements in Section 9.2(a) through Section 9.2(d)
and in Section 9.2(f) through Section 9.2(h) shall be satisfied; and

(f)Any Change of Member Control; provided, that the requirements in Sections
9.2(d) through 9.2(f), Section 9.2(h) and Section 9.2(i) shall be satisfied.

No Permitted Transfer shall release the transferring Member from any liabilities
to the Company or the other Members arising prior to or in connection with such
Permitted Transfer.  In the case of a Permitted Foreclosure of the Membership
Interest of Sponsor Sub pursuant to which Sponsor Sub ceases to be the Managing
Member, Class A Member agrees that (i) it shall look only to Sponsor Sub for the
performance of the Managing Member’s obligations hereunder until such time as a
Person shall have succeeded Sponsor Sub as the Managing Member, and (ii) Sponsor
Sub shall be solely liable (and the transferee pursuant to such Permitted
Foreclosure shall have no liability) for any and all of Sponsor Sub’s
obligations and liabilities (including indemnification obligations) incurred or
arising prior to the date of such Permitted Foreclosure, regardless of whether a
claim is brought in respect of such obligations and liabilities on, prior to or
after the date of such Permitted Foreclosure.

10.

A new Section 10.5 is hereby added, as follows:

Section 10.5.Deficit Capital Accounts.

(a)Except as expressly provided in this Section 10.5, no Member shall be
obligated to contribute cash to restore a deficit in its Capital Account
balance.

(b)In the event a Class A Member’s interests in the Company are “liquidated”
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g), if the
Class A Member has a deficit Capital Account balance, calculated in each case
without regard to the Class A Member’s obligation pursuant to this Section
10.5(b) (provided, that to the extent disregarding such obligation in
calculating such amount is inconsistent with Law, the Class A Member’s
obligation pursuant to this Section 10.5(b) shall be taken into account in such
calculation), then the Class A Member shall be obligated to pay to the Company
cash in an amount equal to such deficit balance by the end of the Taxable Year
during which the liquidation of the Company occurs, or if later, within ninety
(90)

5

--------------------------------------------------------------------------------

Execution Version

days after the date of such liquidation; provided, however, that the restoration
obligation of the Class A Member shall not be more than fifty percent (50%) of
the sum of the Class A Member’s prior Capital Contributions.  Notwithstanding
the foregoing, if at the end of the taxable year that includes the Flip Date and
any subsequent taxable year (i) any Class A Member’s Capital Account balance is
negative and the absolute value of such balance is less than such Class A
Member’s restoration obligation at such time, then such Class A Member’s
restoration obligation shall be reduced in accordance with Treasury Regulation
Section 1.704-1(b)(2)(ii)(f) to equal such absolute value of such balance, and
(ii) any Class A Member’s Capital Account balance is zero or positive, but such
Class A Member has a restoration obligation, then such restoration obligation
shall be eliminated in accordance with Treasury Regulation Section
1.704-1(b)(2)(ii)(f).

11.

Miscellaneous.

a.

Ratification of Agreement.  All other terms and conditions of the Agreement
remain in full force and effect unless amended by the foregoing changes or any
additional amendments made in a writing executed by all of the parties
hereto.  In the event of a conflict or ambiguity between this First Amendment
and the Agreement, this First Amendment will control.

b.

Burden and Benefit.  The covenants and agreements contained herein shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
successors and permitted assigns of the respective parties hereto.

c.

Governing Law.  This First Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any conflict of
laws rule or principle that might refer the governance or construction of this
First Amendment to the law of another jurisdiction.

d.

Counterparts.  This First Amendment may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one agreement binding on all parties hereto, notwithstanding
that all the parties shall not have signed the same counterpart.

e.

Separability of Provisions.  Each provision of this First Amendment shall be
considered separable and if for any reason any provision which is not essential
to the effectuation of the basic purposes of this First Amendment is determined
to be invalid and contrary to any existing or future law, such invalidity shall
not impair the operation of or affect those provisions of this First Amendment
which are valid.  The preceding sentence shall be of no force or effect if the
consequence of enforcing the remainder of this First Amendment without such
invalid or illegal provision would be to cause any party to this First Amendment
to lose the benefit of its economic bargain.  

6

--------------------------------------------------------------------------------

Execution Version

f.

Entire Agreement.  This First Amendment, the Agreement and the documents
referred to herein and therein (including the schedules and exhibits attached
hereto and thereto) set forth all (and are intended by all parties to be an
integration of all) of the representations, promises, agreements and
understandings among the parties hereto with respect to the subject matter
herein and therein, and there are no representations, promises, agreements or
understandings, oral or written, express or implied, among them other than as
set forth or incorporated herein or therein.

g.

Costs, Expenses, Fees.  Each of the Members shall be responsible for its own
costs and expenses in connection with this First Amendment; provided, that
Sponsor Sub shall reimburse Investor for any reasonable out-of-pocket
transaction costs and expenses (including legal fees) actually incurred by
Investor in connection with this First Amendment and related amendments to and
reaffirmations of the Transaction Documents.

[signature page follows]

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have set their signatures to this First
Amendment to Limited Liability Company Agreement of Vivint Solar Rebecca Project
Company, LLC as of the date first written above.

 

INVESTOR:

BLACKSTONE HOLDINGS I L.P.

a Delaware limited partnership

By:    Blackstone Holdings I/II GP Inc.,

          its General Partner

 

 

By:  /s/ Laurence A Tosi
Name: Laurence A. Tosi
Title:  Chief Financial Officer

 

 

 

SPONSOR SUB:

 

VIVINT SOLAR REBECCA MANAGER, LLC,

a Delaware limited liability company

 

By:  /s/ Thomas Plagemann
Name: Thomas Plagemann
Title:  Executive Vice President of Capital Markets

 

 



 

 

Signature Page to First Amendment to Limited Liability Company Agreement of

Vivint Solar Rebecca Project Company, LLC